DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the Preliminary Amendment filed on January 10, 2022, in which claim 1 has been canceled.  Claims 2-21 have been newly added.  Accordingly, claims 2-21 are being presented for examination.
Status of Claims
3.	Claims 2-21 are pending, of which claims 2-21 are rejected under 35 U.S.C. 103.  Claim 10 is also rejected under 35 U.S.C. 112(b).  Claims 2-21 are also subject to a Double Patenting rejection.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):	(b)  CONCLUSION.—The specification shall conclude with one or more claims 	particularly pointing out and distinctly claiming the subject matter which the 	inventor or a joint inventor regards as the invention.
5.	Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 10 recites the limitation “and store the up-to-date network policy at the synchronization server” on lines 4-5.  There is insufficient antecedent basis for this limitation in the claim, as it is not readily understood as to which “synchronization server” is being referenced by “the synchronization server,” and thus the metes and bounds of the claim cannot be understood as written.  While independent claim 2 is itself directed to a “synchronization system,” nevertheless independent claim 2, (of which dependent claim 10 directly depends from), fails to introduce or otherwise recite any limitation with regard to a “synchronization server” and thus it is exceedingly unclear as to whether the recited “synchronization server” actually refers to the recited “file synchronization controller” or the “synchronization system” itself, or to some other, not yet recited claim element.
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:	A patent for a claimed invention may not be obtained, notwithstanding that the 	claimed invention is not identically disclosed as set forth in section 102, if the 	differences between the claimed invention and the prior art are such that the 	claimed invention as a whole would have been obvious before the effective 	filing date of the claimed invention to a person having ordinary skill in the art to 	which the claimed invention pertains. Patentability shall not be negated by the 	manner in which the invention was made.
8.	Claims 2-21 are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (United States Patent Application Publication No. US 2014/0289189 A1), hereinafter “Chan” in view of Schadt et al. (United States Patent Application Publication No. US 2013/0064336 A1), hereinafter “Schadt” in view of Mukkamala et al. (United States Patent Application Publication No. US 2009/0037430 A1), hereinafter “Mukkamala”.
	Regarding claim 2, Chan discloses a synchronization system for implementing adaptive synching, the system comprising (Chan, FIG. 1):	a processor (one or more processors 114) (Chan, FIG. 1, paragraph [0018]); and	a memory including instructions, which when executed by the processor, cause the processor to implement (storage devices 116) (Chan, FIG. 1, paragraph [0018]):	a file synchronization controller to receive an indication from a connected device that the connected device wants to synchronize files with a networked file server (data synchronization module 118 (See FIG. 1) used for backing up files from computing devices 130 and 140 with either normal sync or priority sync requests, based on a synchronization type policy 215 (See also FIG. 2). In particular, a user associated with the computing devices 130 and 140, can back up his/her data files to the server 110, which can be a cloud storage server and can store the data files in the storage device 116 of storage node 112. For added clarity, Examiner maps the disclosed distributed backup system 100 to the claimed “synchronization system,” the disclosed data synchronization module 118 to the recited “file synchronization controller,” either of the disclosed storage nodes 112 to the recited “networked file server” and either of the disclosed computing devices 130 and 140 to the recited “connected device”) (Chan, FIGS. 1 and 2, paragraphs [0018], [0025] and [0028]).  Chan does not explicitly disclose a policy manager to:	obtain a network policy associated with the networked file server; and	determine whether the networked file server is in a state compliant with the network policy;	wherein the file synchronization controller is to initiate synchronization between the connected device and the networked file server by transmitting a notification to the connected device to trigger the synchronization when the networked file server is in the state compliant with the network policy.	In an analogous art, however, Schadt discloses a policy manager to (service policy manager 122) (Schadt, FIG. 1, paragraph [0024]):	obtain a network policy associated with the networked file server (wherein a synchronization “sync” service 116 is illustrated in FIG. 1, as residing on a web resource 114 (i.e., a server), and which is disclosed as representative of functionality to synchronize data among multiple devices, including client devices 102 and 118. More particularly, sync service 116 further includes a service policy manager 122, which is representative of functionality to manage service synchronization “sync” policies 124 for the sync service 116. The service sync policies 124 specify data synchronization parameters for data synchronization operations between the sync service 116, the client device 102, and the different client device 118. In addition, the client 102 includes a client sync manager 130, which maintains client sync policies 132. The client sync policies 132 specify data synchronization parameters for syncing data between the client device 102 and other entities, such as the sync service 116 and/or the different client device 118. Schadt further teaches that the client sync manager 130 can also update the client sync policies 132 by syncing the client sync policies with the service sync policies 124. For example, the client sync policies 132 can specify that the client sync policies be periodically synced to the service sync policies 124, such that changes to the service sync policies 124 can be propagated to the client sync policies 132, and vice-versa. With reference to FIG. 7, Schadt teaches that the sync service 116 can cause one of the service sync policies 124 to be changed based on a user action, such as registering a new device, changing a service level, changing a sync operation parameter, and so on) (Schadt, FIGS. 1 and 7, paragraphs [0021], [0022], [0024], [0026] and [0087]).	Chan and Schadt are analogous art because they are from the same problem solving area, namely, performing synchronization operations in communication networks.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Chan and Schadt before him or her, to modify the data synchronization module 118 of Chan to include the additional limitation of a policy manager to:	obtain a network policy associated with a networked file server, as disclosed in Schadt, with reasonable expectation that this would result in a priority synchronization system having the added benefit of more efficiently setting sync policies and parameters for data sync operations in the sync environment, such as how frequently data sync operations are performed, what types of data are synced to particular devices, how frequently particular types of data are synced, and so on, thereby alleviating the burden of the user (See Schadt, paragraph [0003]).  This method of improving the priority synchronization system of Chan was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Schadt.	Therefore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Chan with Schadt to obtain the invention as specified in claim 2.  Chan-Schadt does not explicitly disclose determining whether the networked file server is in a state compliant with the network policy;	wherein the file synchronization controller is to initiate synchronization between the connected device and the networked file server by transmitting a notification to the connected device to trigger the synchronization when the networked file server is in the state compliant with the network policy.	However in an analogous art, Mukkamala discloses determining whether a networked file server is in a state compliant with a network policy (wherein Mukkamala teaches that data synchronization is policy-based, in that a policy describes when data synchronization occurs and the data that is included in the data synchronization. In particular, Mukkamala teaches that network connectivity is monitored so that data synchronization can occur based on network availability, and that server-side changes are promptly delivered to the mobile device. Mukkamala therefore teaches that a mobile device is notified of any server-side changes and initiates data synchronization based on the given type of synchronization policy being used. Mukkamala goes on to enumerate and explain a number of different predefined types of synchronization policies. More particularly, Mukkamala notes that a scheduled synchronization policy is one that causes data synchronization to occur at a specified interval. When the specified time interval has elapsed, synchronization will occur if the network is available and connectivity with the server can be established. If the network is not available, an attempt will be made again at the next time interval. If a connection cannot be established, an attempt will be made again at the next time interval. Examiner notes that for added clarity, the recited “network policy” is being interpreted very broadly, part of which includes a requirement that a network connection be available and that a connection with a server be made, as the claim language is silent with regard to what constitutes a lack of compliance) (Mukkamala, paragraphs [0122]-[0124] and [0126]);	wherein a file synchronization controller is to initiate synchronization between a connected device and the networked file server by transmitting a notification to the connected device to trigger the synchronization when the networked file server is in the state compliant with the network policy (wherein as discussed and shown above, Mukkamala teaches that at least with a scheduled synchronization policy, synchronization will occur only if the network is available and connectivity with the server can be established. If the network is not available, an attempt will be made again at the next time interval. Mukkamala further teaches that the mobile device includes an agent which is responsible for listening for notifications from the server that data is waiting to be delivered to the mobile device (a class of notifications called push notifications). Thus in the example of a scheduled synchronization policy, Mukkamala teaches that when a push notification is received, an attempt to synchronize will be triggered at the next time interval, provided a connection with the server can be established) (Mukkamala, paragraphs [0126] and [0133]).	Chan-Schadt and Mukkamala are analogous art because they are from the same problem solving area, namely, performing synchronization operations in communication networks.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Chan-Schadt and Mukkamala before him or her, to modify the data synchronization module 118 of Chan-Schadt to include the additional limitations of determining whether a networked file server is in a state compliant with a network policy;	wherein a file synchronization controller is to initiate synchronization between a connected device and the networked file server by transmitting a notification to the connected device to trigger the synchronization when the networked file server is in the state compliant with the network policy, as disclosed in Mukkamala, with reasonable expectation that this would result in a priority synchronization system having the added benefit of eliminating the need for mobile applications (and therefore mobile application developers) to deal with data synchronization, particularly by automating the task of synchronizing data between mobile data sources and enterprise data sources on behalf of the mobile applications, while dealing with synchronization failures in a way that is transparent to the applications (See Mukkamala, paragraph [0119]).  This method of improving the priority synchronization system of Chan-Schadt was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Mukkamala.	Therefore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Chan-Schadt with Mukkamala to obtain the invention as specified in claim 2.
	Claim 19 is directed to at least one non-transitory machine-readable medium including instructions for implementing adaptive synching, which when executed by a machine, cause the machine to perform limitations substantially as described in “synchronization system” claim 2, and does not appear to contain any additional features with regard to novelty and/or obviousness; therefore, as Chan-Schadt-Mukkamala discloses such a “non-transitory machine-readable medium” (computer storage medium) (Chan, paragraph [0018]), Claim 19 is rejected under the same rationale.
	In addition, claim 12 includes a method that performs limitations substantially as described in “synchronization system” claim 2, and does not appear to contain any additional features with regard to novelty and/or obviousness; therefore, it is rejected under the same rationale.
	As to claim 3, Chan-Schadt-Mukkamala discloses the system of claim 2, wherein the indication from the connected device includes a sync request message (again, synchronization requests) (Chan, paragraph [0028]).  The motivation regarding the obviousness of claim 2 is also applied to claim 3.
	Regarding claim 4, Chan-Schadt-Mukkamala discloses the system of claim 3, wherein the file synchronization controller is to queue the sync request message with other sync request messages received from other connected devices in a sync request queue (wherein at least Schadt teaches that a data sync service can enforce limits on the amount of data that can be synced during a particular sync operation and/or over a specific period of time. For example, a sync service can specify that for a particular user or class of users, a sync operation is limited to n megabytes of data transfer. If the amount of data scheduled for a particular sync operation exceeds this data limit, portions of the data may be queued for a subsequent sync operation such that the particular sync operation stays within the data limit) (Schadt, paragraph [0052]).	As discussed above, Chan and Schadt are analogous art because they are from the same problem solving area, namely, performing synchronization operations in communication networks.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Chan and Schadt before him or her, to modify the data synchronization module 118 of Chan to include the additional limitation of wherein the file synchronization controller is to queue the sync request message with other sync request messages received from other connected devices in a sync request queue, as disclosed in Schadt, with reasonable expectation that this would result in a priority synchronization system having the added benefit of enforcing data usage limits, thereby reducing network traffic (See Schadt, paragraph [0052]).  This method of improving the priority synchronization system of Chan was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Schadt.	Therefore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Chan with Schadt to obtain the invention as specified in claim 4.
	Regarding claim 5, Chan-Schadt-Mukkamala discloses the system of claim 4, wherein the file synchronization controller is to evaluate the sync request messages in the sync request queue to identify a next sync request to service (at least impliedly, as Schadt teaches that the data may be queued for a subsequent sync operation) (Schadt, paragraph [0052]).	Again, Chan and Schadt are analogous art because they are from the same problem solving area, namely, performing synchronization operations in communication networks.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Chan and Schadt before him or her, to modify the data synchronization module 118 of Chan to include the additional limitation of wherein the file synchronization controller is to evaluate the sync request messages in the sync request queue to identify a next sync request to service, as disclosed in Schadt, with reasonable expectation that this would result in a priority synchronization system having the added benefit of enforcing data usage limits, thereby reducing network traffic, particularly by breaking up exceedingly large amounts of data into smaller chunks such that sync operations stay within the data limits (See Schadt, paragraph [0052]).  This method of improving the priority synchronization system of Chan was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Schadt.	Therefore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Chan with Schadt to obtain the invention as specified in claim 5.
	Regarding claim 6, Chan-Schadt-Mukkamala discloses the system of claim 2, wherein the indication from the connected device includes a connected-device policy for controlling sync operations, and state information of the connected device (wherein user associated with the computing devices 130, 140 and 250 can further customize the sync type policy 215 defined by the administrator or can define additional sync type policies) (Chan, paragraph [0028]).  The motivation regarding the obviousness of claim 2 is also applied to claim 6.
	Regarding claim 7, Chan-Schadt-Mukkamala discloses the system of claim 6, wherein the file synchronization controller is to:	receive state information from the connected device (wherein criteria in the priority-sync policy 305 can be based on device attributes, e.g., processing capacity, a total available space, size of a display, resolution of the display, battery capacity, or an operating system and/or applications executing on the computing device 250) (Chan, paragraph [0058]);	monitor the connected device based on the state information (at least impliedly, based on criteria outlined in the priority sync policy 305) (Chan, paragraph [0058]); and	create a sync request and queue the sync request when the state information from the connected device indicates that the connected device is in conformance with the connected-device policy (wherein Schadt further teaches that the sync policies can further take into consideration bandwidth usage relative to users’ data allotments in determining how frequently data sync operations may occur. For example, a particular policy can indicate a threshold bandwidth usage relative to a user’s data allotment, e.g., 90% of the user’s data allotment. If the user’s data bandwidth usage exceeds the threshold, the frequency with which data sync operations are performed can be decreased. If the user’s data bandwidth usage subsequently meets and/or falls below the threshold, the frequency with which data sync operations are performed can be increased. As pointed out above, Schadt teaches that if need be, (i.e., even though the bandwidth usage is below threshold and thus satisfies the given sync policy) if a particular sync operation is exceedingly large in data/megabytes, the data may be broken into chunks which may be queued for a subsequent sync operations) (Schadt, paragraphs [0051]-[0052]).	As discussed above, Chan and Schadt are analogous art because they are from the same problem solving area, namely, performing synchronization operations in communication networks.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Chan and Schadt before him or her, to modify the data synchronization module 118 of Chan to include the additional limitation of creating a sync request and queueing the sync request when the state information from the connected device indicates that the connected device is in conformance with the connected-device policy, as disclosed in Schadt, with reasonable expectation that this would result in a priority synchronization system having the added benefit of enforcing bandwidth and data usage limits, thereby reducing overall load on the network (See Schadt, paragraphs [0051]-[0052]).  This method of improving the priority synchronization system of Chan was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Schadt.	Therefore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Chan with Schadt to obtain the invention as specified in claim 7.
	As to claim 8, Chan-Schadt-Mukkamala discloses the system of claim 7, wherein the file synchronization controller is to evaluate the sync request messages in the sync request queue to identify a next sync request to service (at least impliedly, as Schadt teaches that the data may be queued for a subsequent sync operation) (Schadt, paragraph [0052]).	Again, Chan and Schadt are analogous art because they are from the same problem solving area, namely, performing synchronization operations in communication networks.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Chan and Schadt before him or her, to modify the data synchronization module 118 of Chan to include the additional limitation of wherein the file synchronization controller is to evaluate the sync request messages in the sync request queue to identify a next sync request to service, as disclosed in Schadt, with reasonable expectation that this would result in a priority synchronization system having the added benefit of enforcing data usage limits, thereby reducing network traffic, particularly by breaking up exceedingly large amounts of data into smaller chunks such that sync operations stay within the data limits (See Schadt, paragraph [0052]).  This method of improving the priority synchronization system of Chan was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Schadt.	Therefore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Chan with Schadt to obtain the invention as specified in claim 8.
	Regarding claim 9, Chan-Schadt-Mukkamala discloses the system of claim 6, wherein the connected-device policy is a policy from a group of policies including: initiating a sync operation when the connected device is plugged into mains power and connected to a Wi-Fi network, or initiating a sync operation after a certain time of day (direct communication techniques including Wi-Fi communication via a wireless access point and peer-to-peer (P2P) communication techniques. Examiner notes that the above limitations taken from the above grouping are drafted in the alternative, (i.e., using the term “or”), and as defined at paragraph [0121] of instant Specification, the term “or” is used to refer to a nonexclusive “or,” such that “A or B” includes “A but not B,” “B but not A,” and “A and B”. Thus only one element from the above group is needed for prior art purposes and reading on the claim) (Chan, paragraph [0045]).  The motivation regarding the obviousness of claim 2 is also applied to claim 9.
	Regarding claim 10, Chan-Schadt-Mukkamala discloses the system of claim 2, wherein to obtain the network policy, the policy manager is to:	query the networked file server for an up-to-date network policy (wherein Schadt further teaches that a device can be configured to periodically check for updated sync policies. For example, a client sync policy can specify that a device is to query a sync service on a periodic basis for updated sync policies. In response to such a query, the sync service can return an updated sync policy to the device) (Schadt, paragraph [0089]);	receive the up-to-date network policy (wherein again, in response to such a query, the sync service can return the updated sync policy to the device) (Schadt, paragraph [0089]); and	store the up-to-date network policy at the synchronization server (again, returned to the device for storage. Examiner reminds Applicant of the lack of clarity - and thus, of the lack of definiteness, of this claim - See again, 112(b) rejection above) (Schadt, paragraph [0089]).	Again, Chan and Schadt are analogous art because they are from the same problem solving area, namely, performing synchronization operations in communication networks.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Chan and Schadt before him or her, to modify the data synchronization module 118 of Chan to include the additional limitations of wherein to obtain the network policy, the policy manager is to:	query the networked file server for an up-to-date network policy;	receive the up-to-date network policy; and	store the up-to-date network policy at the synchronization server, as disclosed in Schadt, with reasonable expectation that this would result in a priority synchronization system having the added benefit of more efficiently setting sync policies and parameters for data sync operations in the sync environment, such as how frequently data sync operations are performed, what types of data are synced to particular devices, how frequently particular types of data are synced, and so on, thereby alleviating the burden of the user (See Schadt, paragraph [0003]).  This method of improving the priority synchronization system of Chan was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Schadt.	Therefore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Chan with Schadt to obtain the invention as specified in claim 10.
	Regarding claim 11, Chan-Schadt-Mukkamala discloses the system of claim 2, wherein the network policy is a policy from a group of policies including: allowing a sync operation when there are less than a maximum number of connections, allowing a sync operation when there are fewer than a maximum number of server instances, or allowing a sync operation when there is more than a threshold of available network capacity (wherein Schadt further teaches that attributes of networks themselves, that are available to communicate data for a sync operation, may also be considered in determining when and/or how frequently data sync operations are to be performed, and that such attributes can include available network bandwidth, a service provider associated with a network, data security features of a network, and so on. Examiner notes that the above limitations taken from the above grouping are drafted in the alternative, (i.e., using the term “or”), and as defined at paragraph [0121] of instant Specification, the term “or” is used to refer to a nonexclusive “or,” such that “A or B” includes “A but not B,” “B but not A,” and “A and B”. Thus only one element from the above group is needed for prior art purposes and reading on the claim) (Schadt, paragraph [0046]).	Again, Chan and Schadt are analogous art because they are from the same problem solving area, namely, performing synchronization operations in communication networks.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Chan and Schadt before him or her, to modify the data synchronization module 118 of Chan to include the additional limitation of wherein the network policy is a policy from a group of policies including: allowing a sync operation when there are less than a maximum number of connections, allowing a sync operation when there are fewer than a maximum number of server instances, or allowing a sync operation when there is more than a threshold of available network capacity, as disclosed in Schadt, with reasonable expectation that this would result in a priority synchronization system having the added benefit of enforcing bandwidth and data usage limits, thereby reducing overall load on the network (See Schadt, paragraphs [0051]-[0052]).  This method of improving the priority synchronization system of Chan was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Schadt.	Therefore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Chan with Schadt to obtain the invention as specified in claim 11.
	Claims 13 and 14-18 include method claims that perform limitations substantially as described in “synchronization system” claims 3 and 6-10 respectively, and do not appear to contain any additional features with regard to novelty and/or obviousness; therefore, they are rejected under the same rationale.
	As well, claims 20 and 21 are directed to “non-transitory machine-readable medium” claims that perform limitations substantially as described in “synchronization system” claims 7 and 10, respectively, and do not appear to contain any additional features with regard to novelty and/or inventive step; therefore, it is rejected under the same rationale.
Double Patenting
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
10.	Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. US 11,106,621 B2, hereinafter “621”.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 2-21 of the instant Application are an obvious variant of claims 1-21 of 621.
	Regarding claim 2 of the instant Application, claim 2 recites, “A synchronization system for implementing adaptive synching, the system comprising:	a processor; and	a memory including instructions, which when executed by the processor, cause the processor to implement:		a file synchronization controller to receive an indication from a connected device that the connected device wants to synchronize files with a networked file server;		a policy manager to:			obtain a network policy associated with the networked file server; and			determine whether the networked file server is in a state compliant with the network policy;		wherein the file synchronization controller is to initiate synchronization between the connected device and the networked file server by transmitting a notification to the connected device to trigger the synchronization when the networked file server is in the state compliant with the network policy”.
	Claim 1 of 621 recites “A synchronization system for implementing adaptive synching, the system comprising:	a processor; and	a memory including instructions, which when executed by the processor, cause the processor to implement:		a file synchronization controller to receive an indication from a client device that the client device wants to synchronize files with a file server;		a policy manager to:			obtain a server-side policy associated with the file server; and			determine whether the file server is in a state compliant with the server-side policy;		wherein the file synchronization controller is to initiate synchronization between the client device and the file server when the file server is in the state compliant with the server-side policy, and wherein to initiate synchronization, the file synchronization controller is to transmit a message to a notification platform, the notification platform configured to transmit a notification to the client device to trigger the synchronization from the client device”.
	Clearly from the plain text, with the exception of the last limitation, the claims differ only nominally, given that certain words have been swapped out.  That is, while claim 1 of 621 recites a “server-side policy,” claim 2 of the instant application recites a “network policy”.  Likewise, in 621, a “file server” and a “client device” are being recited, whereas in the instant Application, a “networked file server” and a “connected device” are recited.  In each of 621 and the instant Application, however, the above recited claim elements are recited as performing the same functions.	The main difference between claim 1 of 621 and claim 2 of the instant Application is that in 621, to initiate synchronization, “the file synchronization controller is to transmit a message to a notification platform,” and the notification platform is configured to “transmit a notification to the client device to trigger the synchronization from the client device”.  In contrast, in the instant Application, to initiate synchronization, the “file synchronization controller” itself is to transmit a “notification to the connected device to trigger the synchronization when the networked file server is in the state compliant with the network policy”.  However, this is only a minor difference and a slight variation, as each of the instant Application and 621 achieves the end result of sending a notification to the client device/connected device to trigger synchronization therefrom, and in each of the instant Application and 621, this only occurs when the file server is in the state compliant with the file server/network policy.  Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art at to alter 621 to omit the extraneous step of first sending a message to a notification platform and to send the notification directly to the client/connected device, to arrive at the instant Application.  One would be so motivated in order to reduce unnecessary processing, prevent unwanted bottlenecks arising from extra traffic and improve throughput.  As well, omitting the step of first sending a message to a notification platform would have no adverse effect on the operation of either the “file synchronization controller” or the “synchronization system” itself, and each would achieve the predictable result of triggering the synchronization from the client device, regardless of whether a notification platform were involved.	Therefore, claim 2 of the instant Application is an obvious variant of claim 1 of 621, and is unpatentable under Non-statutory Obviousness-type Double Patenting.  Similar reasoning applies to claims 3-21.
Conclusion
11.	Further references of interest are cited on Form PTO-892, which is an attachment to this Office Action.  For instance, Gokhale (USPGPUB 2014/0188804) discloses techniques for providing data retention services based on a geographic region.  In one aspect, a location of a computing device is determined.  A geographic entity corresponding to the location of the computing device is then determined.  A data retention policy is then applied to production data of the computing device based on regulations of the geographic entity (See Abstract).
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOSTAS J. KATSIKIS whose telephone number is (571)270-5434. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F. Chan can be reached on 571-272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KOSTAS J KATSIKIS/Primary Examiner, Art Unit 2441